Case 18-30875-jal        Doc 48     Filed 08/22/20         Entered 08/23/20 00:35:39             Page 1 of 2

                  UNITED STATES BANKRUPTCY COURT
                                  Western District of Kentucky
        IN RE:                                                            Case No.:18−30875−jal
        Michael Morgan Frierson
        and Stefania Stone
        Frierson
                                                                          Chapter: 7
                                    Debtor(s)                             Judge: Joan A. Lloyd




                                  NOTICE OF HEARING
        TO THE DEBTOR(S) AND ALL PARTIES IN INTEREST:

        PLEASE TAKE NOTICE that a hearing will be held in the above−referenced case as
        listed below to consider and act upon the matters listed below and transact other
        business as may properly come before the Court:

        Notice of Hearing regarding Motion for Relief from Stay and Abandonment regarding
        2017 Chevrolet Traverse VIN: 1GNKRFKD3HJ172960 Filed by Creditor ACAR
        Leasing LTD dba GM Financial Leasing 39 and on Amended Motion/Application for
        Relief From Stay and Abandonment 39 Motion for Relief from Stay and Abandonment
        regarding 2017 Chevrolet Traverse VIN: 1GNKRFKD3HJ172960 filed by Creditor
        ACAR Leasing LTD dba GM Financial Leasing) Filed by Creditor ACAR Leasing
        LTD dba GM Financial Leasing 40 and on the Response filed thereto. Hearing
        scheduled for 9/29/2020 at 10:00 AM (Eastern Time) at Courtroom #1, 5th Fl(7th St.
        Elevators), 601 West Broadway, Louisville, KY 40202. cc: sl and objecting party
        (Gudgel, A)

        PLEASE TAKE ADDITIONAL NOTICE that should a continuance of the hearing be
        necessary for good cause shown, the movant shall request the continuance in writing,
        with notice to all parties in interest, no later than seven (7) days prior to the scheduled
        hearing.



        Dated: 8/20/20
                                                                FOR THE COURT
        By: amg                                                 Elizabeth H. Parks
        Deputy Clerk                                            Clerk, U.S. Bankruptcy Court
         Case 18-30875-jal            Doc 48        Filed 08/22/20         Entered 08/23/20 00:35:39                 Page 2 of 2
                                               United States Bankruptcy Court
                                               Western District of Kentucky
In re:                                                                                                     Case No. 18-30875-jal
Michael Morgan Frierson                                                                                    Chapter 7
Stefania Stone Frierson
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0644-3                  User: agudgel                      Page 1 of 1                          Date Rcvd: Aug 20, 2020
                                      Form ID: 220                       Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 22, 2020.
db/jdb         +Michael Morgan Frierson,   Stefania Stone Frierson,   425 S. Hubbards Lane, Apt 253,
                 Louisville, KY 40207-4091

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: gecsedi@recoverycorp.com Aug 20 2020 19:51:39     Synchrony Bank,
                 c/o PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 22, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 20, 2020 at the address(es) listed below:
              Carl Wesley Pagles   on behalf of Creditor   ACAR Leasing LTD dba GM Financial Leasing
               reimer.ecf@reimerlaw.com
              Charles R. Merrill   ustpregion08.lo.ecf@usdoj.gov
              Michael E. Wheatley   mwheatleytr@gmail.com, ky36@ecfcbis.com
              Michael J. Forbes   on behalf of Debtor Michael Morgan Frierson forbeslegalservices@gmail.com,
               Michael.forbes66@gmail.com
                                                                                            TOTAL: 4
